Name: Council Regulation (EEC) No 154/88 of 18 January 1988 amending Regulation (EEC) No 1698/85 imposing a definitive duty on imports of electronic typewriters originating in Japan
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  Asia and Oceania;  competition
 Date Published: nan

 No L 18/4 Official Journal of the European Communities 22. 1 . 88 COUNCIL REGULATION (EEC) No 154/88 of 18 January 1988 amending Regulation (EEC) No 1698/85 imposing a definitive duty on imports of electronic typewriters originating in Japan HAS ADOPTED THIS REGULATION : Article 1 Article 1 (3) of Regulation (EEC) No 1698/85 is hereby replaced by the following : '3 . The duty shall not apply to the following models manufactures by the following companies :  Brother Industries Ltd : EP 20 , EP 22, EP 41 , EP 43, EP 44, EP 150 , TC 600 ;  Canon Inc . : S 10 (Typemate 10), S 50 (Typestar 5), S 50R (Typestar 5R), S 51 (Typestar 5), S 60 (Typestar 6), S 61 (Typestar 6 II), S 70 (Typestar 7) ;  Casio Computer Co. Ltd : CW 10, CW 11 , CW 16G, CW 17, CW 20, CW 21 , CW 25 ;  Epson : 'Word Bank' ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community (') as amended by Regulation (EEC) No 1761 /87 (2), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commis ­ sion after consultation within the Advisory Committee as provided for under the above Regulation , WHEREAS : 1 . The Council , by Regulation (EEC) No 1698/85 (3), imposed a definitive anti-dumping duty on imports of electronic typewriters originating in Japan and at the same time excluded from this duty certain small-size elec ­ tronic typewriters because they fell into a different cate ­ gory from those produced in the Community. In addition , by Regulations (EEC) No 3002/85 (4), (EEC) No 2127/86 (*) and (EEC) No 547/87 (*) the Council excluded, for the same reasons, additional models from the scope of the duty. 2 . Subsequently the following new models were found not to be comparable with any electronic typewriters produced in the Comunity :  Brother : EP 1 50 ;  Casio : CW 16 G, CW 17. 3 . Consequently, these models should be excluded from the scope of the duty and Regulation (EEC) No 1698/85 should be amended accordingly.  Matsushita (Panasonic) : RK-H 500 ;  Sharp Corporation : PA 950, PA 1000, PA 1050 ;  Silver Seiko Ltd : EXD 10 (Tescomate 55), EXD 15 (Tescomate/Tescomatic x 77).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1988 . For the Council The President I. KIECHLE (  ) OJ No L 201 , 30 . 7. 1984, p. 1 . (2) OJ No L 167, 26 . 6 . 1987, p. 1 . (3) OJ No L 163, 22 . 6 . 1985, p. 1 . (4) OJ No L 288 , 30 . 10 . 1985, p. 5 . 0 OJ No L 187, 9 . 7 . 1986, p. 3 . fa OJ No L 56, 26 . 2 . 1987, p. 1 .